DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel Claims 9-10.

Reasons for Allowance
Claims 1-8 are allowed
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a gathering member that includes: 
a lead-out part that leads out from the terminal plate; 
a connection part attached to the lead-out part, wherein the connection part extends in a first direction perpendicular to the lead-out part; and 
a gathering part that extends from the connection part in a second direction, wherein 
the gathering part is configured to gather vicinities of a plurality of terminal ends of the plurality of secondary-side winding wires, 
the second direction is opposite to the first direction,
the gathering part has a ring shape with a hollow part, 
the vicinities of the plurality of terminal ends of the plurality of secondary-side winding wires is insertable into the hollow part of the gathering part, and 
a size of the hollow part of the gathering part is the same as a size of the plurality of secondary-side winding wires.
Claim 8 recites, inter alia, a gathering member that includes: 
a lead-out part that leads out from the terminal plate; 
a connection part attached to the lead-out part, wherein the connection part extends in a first direction perpendicular to the lead-out part; and 
a gathering part that extends from the connection part in a second direction, wherein 
the gathering part is configured to gather vicinities of a plurality of terminal ends of the plurality of winding wires such that the plurality of terminal ends is laminated in a winding direction,  
the second direction is opposite to the first direction, 
the gathering part has a ring shape with a hollow part, Page 4 of 15Application No. 16/086,258 Reply to Office Action of April 29, 2022 and Advisory Action of July 12, 2022 
the vicinities of the plurality of terminal ends of the plurality of winding wires is insertable into the hollow part of the gathering part, and 
a size of the hollow part of the gathering part is the same as a size of the plurality of winding wires.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837